Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 7 depends from claim 3, which was canceled by the 7/14/2022 amendment.  Since claim 7 refers to elements (halves of the body member) which are not mentioned in the remaining lower-numbered claims, it appears that claim 7 should be canceled as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0188463 A1 (previously made of record via information disclosure statement).
Claim 1:  '463 discloses a ferrule boot 60 for protecting loose optical fibers connected to a connector assembly, the ferrule boot comprising (see mainly figs. 3-12): a seamless unitary body member (fig. 4; see also [0038]) having a distal end and a proximal end, the body member defining a plurality of openings 66A / 66B that extend lengthwise therethrough for receiving a respective one of a plurality of optical fibers 88A / 88B such that the body member is not openable.
Claim 2:  The loose optical fibers are insertable from the distal end of the body member to the proximal end of the body member.  
Claim 5:  The plurality of openings are sized larger than the plurality of optical fibers (fig. 7).
Claim 10:  '463 discloses a multi-fiber fiber optic connector comprising: 
a connector body 112 (see e.g. figs. 10-11) having a distal end and a proximal end; 
a multi-fiber ferrule 92 having an end face accessible at the distal end of the connector body, the multi-fiber ferrule having a row of fiber holes 102A / 102B for supporting a plurality of optical fibers 88A / 88B; 
a ferrule boot 60 coupled to the multi-fiber ferrule, the ferrule boot comprising a seamless unitary body member defining a plurality of openings 66A / 66B that extend lengthwise therethrough for receiving a respective one of the plurality of optical fibers such that the body member is not openable; 
a spring push 120 positioned behind the multi-fiber ferrule; and
a spring 110 positioned between the spring push and the multi-fiber ferrule for biasing the multi-fiber ferrule in a distal direction relative to the connector body.
Claim 11:  The multi-fiber fiber optic connector further comprises an epoxy securing the plurality of optical fibers in the respective fiber holes ([0044]).
Claims 12 and 15:  See above with regard to corresponding earlier claims 2 and 5.
	Claim 18:  '463 discloses a connectorized fiber optic cabling assembly comprising: 
a fiber optic cable 82 (figs. 5-12) that includes: 
a plurality of optical fibers 88A / 88B; 
at least one strength member that surrounds the plurality of optical fibers ([0036]); and 
a cable jacket 84 that surrounds the at least one strength member; and 
a connector assembly mounted on a first end of the fiber optic cable, the connector assembly including: 
a connector housing 112 that defines a fiber passage; 
a multi-fiber ferrule 92 mounted within the connector housing; 
a ferrule boot 60 coupled to the multi-fiber ferrule, the ferrule boot comprising a seamless unitary body member defining a plurality of openings 66A / 66B that extend lengthwise therethrough for receiving a respective one of the plurality of optical fibers such that the body member is not openable; 
a spring 110 mounted within the connector housing rearward of the multi- fiber ferrule; and 
a strain relief boot 132 extending rearwardly from the connector housing, 
wherein the plurality of optical fibers extend through the strain relief boot, the fiber passage and the spring into the ferrule boot and the multi-fiber ferrule; and
wherein the plurality of optical fibers are aligned in a row in a loose configuration within the ferrule boot.  

Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-234498 A (previously made of record via 892 form).
Claim 1:  '498 discloses a ferrule boot for protecting loose optical fibers connected to a connector assembly, the ferrule boot comprising (see mainly fig. 1): a seamless unitary body member 6 having a distal end and a proximal end, the body member defining a plurality of openings (one above 7 and one below 7) that extend lengthwise therethrough for receiving a respective one of a plurality of optical fibers 2 / 3 such that the body member is not openable.
Claim 2:  The loose optical fibers are insertable from the distal end of the body member to the proximal end of the body member.  
Claim 5:  The plurality of openings are sized larger than the plurality of optical fibers.
Claim 8:  The body member defines a side slit 8 for loading the plurality of optical fibers therethrough such that the plurality of optical fibers need not be inserted through the plurality of individual openings from the distal end to the proximal end.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0188463 A1 (applied above).
'463 does not specifically disclose that a dimension of each one of the plurality of openings is about 300 microns.  However [0038] discloses that each opening ("aperture") can have a height "slightly exceeding the diameter of a single optical fiber", and [0043]-[0044] and [0046] disclose that the optical fibers in the ferrule boot have coatings (see also fig. 8).  Official notice is taken of the fact that coated optical fibers having an outer diameter of about 250 microns were well known and commercially available before the effective filing date of '463.  Thus it would have been obvious to a person of ordinary skill in the art to set the height of the openings in ferrule boot 60 to a value slightly higher than 250 microns, which is about 300 microns as recited, in order to fully accommodate a coated optical fiber but not take up excessive space.

Response to Arguments
	The rejections of the 4/14/2022 action were overcome by the 7/14/2022 claim amendments and associated remarks.  Different prior art is applied to certain claims in the present action.

Allowable Subject Matter
Claims 6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of their respective base claims and applicable intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/Michael Stahl/Primary Examiner, Art Unit 2874